
	

113 HR 1400 IH: To amend title 38, United States Code, to clarify that children of certain veterans are eligible for the Marine Gunnery Sergeant John David Fry scholarship.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1400
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Young of Florida
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify that
		  children of certain veterans are eligible for the Marine Gunnery Sergeant John
		  David Fry scholarship.
	
	
		1.Clarification of Marine
			 Gunnery Sergeant John David Fry Scholarship
			(a)In
			 generalSection 3311(b)(9) of
			 title 38, United States Code, is amended by striking in line of
			 duty and all that follows through the period and inserting as a
			 result of a service-connected disability..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the enactment of section
			 1002 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat.
			 1889).
			
